Baker, J.
Suit by appellant to enjoin appellees from obstructing a culvert through which surface water was discharged from a street in the town onto appellees’ premises.. Answer, general denial. The trial resulted in a general' finding and judgment for appellees. Appellant’s motion for' a new trial was overruled. The only error assigned,and discussed” questions the ruling on the motion.
'The grounds'of the motion are that the decision of the court is not sustained by’sufficient evidence and'is contrary' to law. The judge certifies in a bill of exceptions that at’ the'trial certain witnesses gave certain testimony for the pláintiíf' arid “here the plaintiff rested”, and that certain witnesses gave certain testimony for the defendants and “here the defendánts’rested”; but does riot Certify that this was all the evidence given in the cause. No qüestión is presented.' Thorne v. Indianapolis, etc., Co., 152 Ind. 317.
Judgment affirmed.